Citation Nr: 1215462	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  04-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral leg disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tinea versicolor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

In September 2006, the Board of Veterans' Appeals (Board) reopened a claim for service connection for left knee disability and remanded this issue, along with the issues of service connection for right knee disability and for bilateral leg disability, to the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) provide the Veteran with appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice, obtain additional relevant VA treatment records, and obtain a nexus opinion on the service connection issues on appeal.  

Because the Veteran had submitted a March 2006 notice of disagreement to the assignment of a 10 percent rating for service-connected tinea versicolor by rating decision in October 2005 but had not been provided a Statement of the Case (SOC), the September 2006 remand directed the RO to provide the Veteran with a SOC on this issue.  A SOC was sent to the Veteran in February 2010, and the Veteran timely appealed.  Consequently, this issue is part of the current appeal.

Service connection for posttraumatic stress disorder was granted by rating decision in September 2008, and the disorder was assigned a 70 percent rating effective April 20, 2005.  An April 2009 rating decision granted a total disability rating based on individual unemployability due to service-connected (TDIU) and Dependents' Educational Assistance (DEA), effective July 22, 2005; this rating decision also changed the effective date for service connection, and the assignment of a 70 percent rating, to July 22, 2005, based on clear and unmistakable error.  


VCAA notice was sent to the Veteran in November 2006, additional VA treatment records were added to the claims files, and a VA nexus opinion on the Veteran's knees and legs was obtained in 2007.  Moreover, the file contains a March 2010 finding of unavailability of VA surgical reports for 1970.  

Consequently, there has been substantial compliance with the September 2006 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

A letter was sent to the Veteran by the Board in January 2010 in which it was noted that the Veterans Law Judge who conducted his video hearing in August 2006 was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  The Veteran's written response later in January 2010 was that he did not wish to appear at another Board hearing and wanted his case considered on the evidence of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for bilateral knee disability and bilateral leg disability, as well as the increased rating claim on appeal; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has knee and leg disabilities due to service are not competent.   

3.  The VA opinions in April and September 2007 are competent, credible, and probative.  
4.  The Veteran does not have a bilateral knee disability due to service.

5.  The Veteran does not have a bilateral leg disability due to service.

6.  The Veteran's tinea versicolor affected less than 20 percent of the entire body and less than 10 percent of exposed areas prior to January 15, 2009.

7.  The Veteran's tinea versicolor affected at least 20 percent of his entire body, but less than 40 percent, beginning on January 15, 2009.


CONCLUSIONS OF LAW

1.  A knee disability was not incurred in or aggravated by active duty; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   

2.  The criteria for the establishment of service connection for a leg disability are not met.  38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for tinea versicolor prior to January 15, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2011).

4.  The criteria for an initial evaluation of 30 percent, but no higher, for tinea versicolor beginning January 15, 2009 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2001, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection for tinea versicolor was granted by rating decision in October 2005.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims files after the letter.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA joint and skin examinations were conducted in 2007 and 2009.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Service Connection Claims

The Veteran seeks service connection for bilateral knee and leg disabilities.  He has contended that his preexisting left knee disability was aggravated by service and that he injured his right knee and legs in service.  

Because arthritis is not shown until many years after service and the nexus opinion on file is against the claims, the preponderance of the evidence is against the claims and the appeals will be denied.


Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Analysis

The Veteran's service treatment records reveal that it was reported on the Veteran's January 1967 enlistment medical history report that the Veteran had injured his left knee and had swelling and pain; examination of the left knee did not show any objective findings.  The Veteran indicated on his June 1969 separation medical history report that he had a "trick" or locked knee and foot trouble; physical examination of the lower extremities in June 1969 was normal.

The Veteran complained on VA evaluation in June 1970 of a preexisting left knee injury that was reinjured in service.  X-rays of the knee was normal.  Physical examination revealed effusion, minimal quadriceps atrophy, tenderness, laxity of the medial collateral ligament, and positive McMurray's test.  The diagnosis was internal derangement of the left knee, symptomatic.

VA treatment reports for April 1991 reveal complaints of a history of bilateral leg swelling and pain.  The assessment was bilateral leg edema, may be secondary to right-sided congestive heart failure.

It was noted on VA general evaluation in March 1992 that the Veteran was 
status-post cartilage removal from the left knee in the 1970's.

The diagnoses on VA examination in January 1994 were status-post left knee medial meniscectomy; and left knee degenerative arthritis, severe.

VA treatment reports dated from February 2001 through March 2007 reveal that the Veteran's left knee was drained in February 2001.  He complained in October 2003 of left knee pain since 1970 and pain in the right knee since 1989; the assessment was likely bilateral osteoarthritis.  The Veteran continued to complain of bilateral knee pain in March 2005.  Severe degenerative joint disease of the knee was noted in November 2006.  The Veteran went in 2006 and 2007 for physical therapy for his knees.


The Veteran testified in support of his claims at a video conference hearing in August 2006.

A VA joint evaluation was conducted in April 2007.  After review of the claims files and physical examination of the Veteran, the diagnoses were pseudogout and bilateral osteoarthritis of the knees.  The examiner concluded that the Veteran's current knee pain was not related to service injury.  According to a September 2007 Addendum, it was less than 50 percent likely that the Veteran's bilateral leg or knee disorders were either due to or aggravated by service because evidence of arthritis was not shown for a number of years after service discharge and is, therefore, more compatible with the aging process than with service injury.

Although the Veteran is competent to report his knee and leg problems, he is clearly not competent to report that he has arthritis of the knees due to service.  Laypersons are not competent to provide evidence in certain medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Instead, competent medical evidence is required.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Despite the Veteran's report in January 1967, which is prior to service, of a prior knee injury, examination in January 1967 did not show any objective evidence of disability.  The only subsequent notation of a knee or leg problem was on separation medical history report in June 1969, when the Veteran noted a "trick" or locked knee and foot trouble.  However, the Veteran's lower extremities were normal on examination in June 1969.  Consequently, there is no medical evidence in service of a chronic knee or leg disorder.

The Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).
There was evidence of internal derangement of the left knee on VA evaluation in June 1970, for which the Veteran had surgery.  There is no notation in the June 1970 diagnosis that the internal derangement was related to service injury.  The next medical evidence on file is not until April 1991.  Moreover, osteoarthritis of the knees, which is the current disability, was not diagnosed until January 1994, which is more than 24 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the amount of time that elapsed since military service can be considered as evidence against the claim).  

Additionally, the only nexus opinions on file, in April and September 2007, are against the claims.  The opinions are based on a review of the claims files, and the evaluator in September 2007 provided a rationale for the negative opinion by noting that arthritis was not shown until many years after service and is more compatible with the aging process than with injury in service.  Consequently, service connection for bilateral knee and leg disabilities is not warranted.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claim

The Veteran was granted service connection for tinea versicolor by rating decision in October 2005 and assigned a 10 percent rating effective from April 21, 2004 under Diagnostic Code 7806.  The Veteran timely appealed this rating.  

The Veteran contends that his service-connected tinea versicolor is more severely disabling than is reflected by the currently assigned rating.  Because the disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule prior to January 15, 2009, and VA is obligated to only apply the applicable rating schedule to disability rating claims, a rating in excess of 10 percent for tinea versicolor prior to January 15, 2009 will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the evidence beginning January 15, 2009 shows symptomatology indicative of a 30 percent rating.


Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).


Schedular Criteria

A 10 percent rating is assigned for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent is assigned for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 , Diagnostic Code 7806 (2011). 


Analysis

VA treatment records for October 2004 reveal that that Veteran had mildly erythematosus scaly annular plaques, some coalescent.  Tinea versicolor was diagnosed.  It was reported in November 2004 that the Veteran's tines versicolor had improved with medication.

The Veteran underwent a VA skin evaluation, which included review of the claims files, in March 2007.  He described his skin disorder as intermittent and progressive.  Local symptoms included pruritis, especially at night.  He was using topical medication on a daily basis with improvement.  It was noted that the Veteran used medication to help control his tinea versicolor.  Physical examination revealed that the Veteran's back, chest, and forearms had numerous hyperpigmented round and reticulated macules and patches with fine scaling.  It was concluded that less than 10 percent of total body surface area and less than 5 percent of exposed body area were affected.  The Veteran was not using corticosteroids.  There was no systemic symptomatology, scarring, or functional impairment.  The diagnosis was tinea versicolor, extensive.

The Veteran was given another VA skin examination on January 15, 2009.  It was noted that he had multiple well-demarcated hypopigmented macules and patches with scaling on his neck, trunk, and arms.  He was treating the condition with special shampoo and topical cream.  He was not using corticosteroids, and there was no systemic symptomatology, scarring or functional impairment.  The condition involved between 20 and 25 percent of body surface area and less than 10 percent of exposed body area.  Tinea versicolor was diagnosed.

Based on the evidence on file, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected tinea versicolor prior to January 15, 2009 because the evidence prior to January 2009 does not show that the Veteran's tinea covered more than 10 percent of total body area or more than 5 percent of exposed area or that the condition involved systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more.  However, when evaluated by VA on January 15, 2009, it was reported that the Veteran's tinea versicolor covered 20 to 25 percent of the total body area, which warrants a 30 percent rating under Diagnostic Code 7806.  See Fenderson, supra.

A rating in excess of 30 percent is not warranted during the appeal period because the Veteran's tinea versicolor has never involved more than 40 percent of the entire body or more than 40 percent of exposed areas and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.
As previously noted, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report his skin symptoms, which have included pruritis.  His complaints are competent.  The Veteran's complaints have been considered; however, the assigned percentage ratings are primarily based on the objective criteria discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2011).

The medical findings do not indicate that the Veteran's tinea versicolor disability causes "marked" interference with employment.  In fact, it was noted on VA evaluations in March 2007 and January 2009 that there was no functional impairment.  There is also no evidence of frequent periods of hospitalization due to the service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for tinea versicolor pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for tinea versicolor prior to January 15, 2009, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral leg disability is denied.

An initial rating in excess of 10 percent for tinea versicolor prior to January 15, 2009 is denied.

An evaluation of 30 percent for tinea versicolor beginning January 15, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


